         Case 2:16-cr-00113-JLR Document 165 Filed 12/22/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                        Case No. CR16-0113JLR

                                                        ORDER ON MOTION FOR
 v.                                                     SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)

                                                        (COMPASSIONATE RELEASE)
 SANTOS PETER MURILLO

       Upon motion of the Defendant Santos Peter Murillo for a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C.

§ 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is DENIED after complete review of the motion on the merits.

       In deciding this motion the court considered the following factors: Defendant’s age; the

COVID-19 situation in Defendant’s current BOP facility; Defendant’s susceptibility to

COVID-19 arising from his mental and physical conditions including hypertension,

hyperlipidemia, history of smoking and general health; the length of Defendant’s sentence and

the amount of time served; Defendant’s extensive criminal history including multiple convictions

for possession of firearms and narcotics trafficking; Defendant’s candor and veracity; and the

risk Defendant poses to the community if release from custody.

IT IS SO ORDERED.

Dated: December 22, 2020.


                                                            ____
                                                            AJAMES L. ROBART
                                                             United States District Judge
